EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 11/16/2021.
	Claim 1 has been amended.  Accordingly, claims 1-20 are pending in this application.
	Applicants’ cooperation in correcting the informalities in the specification are appreciated.  All of the objections to the specification as failing to provide proper antecedent basis for the claimed subject matter have been overcome.  

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.    
	Authorization for this examiner's amendment was given in a telephone interview with Ms. Evert Uy Tu (Reg. No. 57,004) on 02/16/2017.  During telephone conversation with Ms. Tu, an agreement was reached to amend Claims 1, 8-10, 13, 17-18 and 20.  	
The application has been amended as follows: 
- Claim 1 (Currently Amended)
	-- An impeller pump comprising:
	a housing comprising;

an outlet comprising an opening consisting of one inner outlet opening at which the outlet transitions into the interior of the housing; and 
an impeller wheel disposed in the interior of the housing, rotatable about an axis of rotation, and comprising a plurality of elastic impeller blades, 
wherein a cross section of at least one of the inner inlet opening or of the inner outlet opening when viewed from the interior of the housing along an axis defined by the at least one of the inlet or the outlet is in a shape of a polygon comprising a plurality of straight line segments, a longitudinal extent that is oriented perpendicular to the axis of rotation, and a width of the cross section that is oriented parallel to the axis of rotation, wherein widths of the cross section vary along at least a part of the longitudinal extent.--

- Claim 8 (Currently Amended)
-- The impeller pump of claim 1, wherein a cross section of at least one of the inner inlet opening or of the inner outlet opening on a side facing away from the interior of the housing is in a shape of a circle or the shape of a polygon. --

- Claim 9 (Currently Amended) 
-- The impeller pump of claim 8, wherein at least one of the cross section of the inner inlet opening or of the inner outlet opening on the side facing away from the interior of the housing is in a shape of a square. --

 Claim 10 (Currently Amended)
	-- An impeller pump comprising:
	 	a housing comprising:
	an inlet comprising an opening consisting of one inner inlet opening at 	which the inlet transitions into an interior of the housing, and 
	an outlet comprising an opening consisting of one inner outlet opening at which the outlet transitions into the interior of the housing; and
	an impeller wheel disposed in the interior of the housing, rotatable about an axis of rotation, and comprising a plurality of elastic impeller blades, 
	wherein a cross section of at least one of the inner inlet opening or of the inner outlet opening on a side facing the interior of the housing has a longitudinal extent and a transverse extent, a length of the longitudinal extent is greater than a length of the transverse extent, and the longitudinal extent of the cross section encloses an angle with the axis of rotation. --

- Claim 13 (Currently Amended)
	-- The impeller pump of claim 10, wherein the cross section of at least one of the inner inlet opening or of the inner outlet opening is in a shape of an ellipse or a polygon. --

- Claim 17 (Currently Amended)
	-- The impeller pump of claim 10, wherein a ratio of a width of the impeller blades to a cross-sectional width of the cross section of at least one of the inner inlet opening or of the inner outlet opening parallel to the width of the impeller blades is greater than or equal to 3:2. -- 

- Claim 18 (Currently Amended)
	-- The impeller pump of claim 10, wherein a cross section of at least one of the inner inlet opening or of the inner outlet opening on a side facing away from the interior of the housing is in a shape of a circle or a shape of a polygon. --

	- Claim 20 (Currently Amended) 
	-- The impeller pump of claim 10, wherein at least one edge of at least one of the inner inlet opening or of the inner outlet opening comprises a chamfer or is rounded at a transition to the interior of the housing. --

Allowable Subject Matter
2.	Applicants’ amendments filed 11/16/2021 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious; therefore, claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
- Regarding claim 1: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to the wherein a cross section of at least one of the inner inlet opening or of the inner outlet opening when viewed from the interior of the housing along an axis defined by the at least one of the inlet or the outlet is in a shape of a polygon comprising a plurality of straight line segments, a longitudinal extent that is oriented perpendicular 
- Regarding claim 10: The statement of reasons for the indication of allowable subject matter not included in this action can be found in a prior Office action mailed on 06/03/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746